DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 10/13/22 has been entered. Claims 1 and 17 have been amended, and claim 2 has been cancelled. New claim 21 has been entered. Claims 1 and 3-21 are addressed in the following office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Concerning claims 1 and 17, applicant’s original disclosure fails to divulge “a class-specific inflatable implant manufactured according to the selected shape template, the inflatable implant configured to have, in an inflated state, a volumetric shape matching the morphology class of the atrial appendage of the patient, wherein the inflatable implant is not a patient-specific inflatable implant custom-manufactured to match and fill the LAA of the patient; and occluding the atrial appendage of the patient using the class-specific inflatable implant which is not customized to be patient-specific. Hence, the limitations are considered new matter. Note, paragraph 0031 of applicant’s original disclosure details “When manufactured and deployed, the class-specific (or patient specific) MSO device 102 can substantially seal or otherwise fill the LAA 108”, therefore the class-specific and patient specific devices are considered substantially the same. Claims 3-16 are rejected for the same reasons as claim 1 by virtue of dependency on claim 1. Claims 18-21 are rejected for the same reasons as claim 17 by virtue of dependency on claim 17.
Concerning claim 21, applicant’s original disclosure fails to divulge the method step “occluding the atrial appendage of the patient using the class-specific inflatable implant which is not customized to be a patient-specific inflatable implant”. Hence, the limitation is considered new matter.
Claims 1 and 3-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 recites the limitation "a class-specific inflatable implant manufactured according to the selected shape template, the inflatable implant configured to have, in an inflated state, a volumetric shape matching the morphology class of the atrial appendage of the patient, wherein the inflatable implant is not a patient-specific inflatable implant custom-manufactured to match and fill the LAA of the patient".  It is unclear how the class-specific implant matches the morphology class of the atrial appendage of the patient but is not a patient-specific implant to match and fill the LAA of the patient. Note, paragraph 0031 of applicant’s original disclosure details “When manufactured and deployed, the class-specific (or patient specific) MSO device 102 can substantially seal or otherwise fill the LAA 108”, therefore the class-specific and patient specific devices are considered substantially the same.

NO PRIOR ART REJECTION

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 10/13/22, with respect to 102 and 103 rejections have been fully considered and are persuasive.  The 102 and 103 rejections of claims 1-20 has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         

/RICHARD G LOUIS/              Primary Examiner, Art Unit 3771